DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. patent application Ser. No. 16/246,355, filed Jan. 11, 2019, which issued as U.S. Pat. No. 10,946,186, which is a continuation of U.S. patent application Ser. No. 15/139,149, filed Apr. 26, 2016, which issued as U.S. Pat. No. 10,226,616, which claims the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Patent Application Ser. No. 62/153,844, filed Apr. 28, 2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, which is dependent on claim 5, which is in turn dependent on claim 1 of U.S. Patent No.10,946,186 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in claim 1 of the application can be found in claim 6 of the patent. In addition, claim 1 of the patent further discloses the splittable hub body comprises a transverse proximal surface defining an opening and the two pull-apart tabs extend in a proximal direction from the transverse proximal surface (last paragraph of claim 1). Claim 6 of the patent is more specific than claim 1 of the application. The more specific anticipates the broader.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, which is dependent on claim 1 of U.S. Patent No.10,946,186 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in claim 8 of the application can be found in claim 3 of the patent. In addition, claim 1 of the patent further discloses the splittable hub body comprises a transverse proximal surface defining an opening and the two pull-apart tabs extend in a proximal direction from the transverse proximal surface (last paragraph of claim 1). Claim 3 of the patent is more specific than claim 8 of the application. The more specific anticipates the broader.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, which is dependent on claim 1 of U.S. Patent No.10,946,186 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in claim 15 of the application can be found in claim 4 of the patent. In addition, claim 1 of the patent further discloses the splittable hub body comprises a transverse proximal surface defining an opening and the two pull-apart tabs extend in a proximal direction from the transverse proximal surface (last paragraph of claim 1). Claim 4 of the patent is more specific than claim 15 of the application. The more specific anticipates the broader.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, which is dependent on claim 1 of U.S. Patent No.10,946,186 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in claim 1 of the application can be found in claim 4 of the patent.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, which is dependent on claim 11 of U.S. Patent No.10,226,616 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in claim 8 of the application can be found in claim 12 of the patent. In addition, claim 11 of the patent further discloses the two pull-apart tabs extend in a direction parallel to the longitudinal axis of the splittable member (last paragraph of claim 11). Claim 12 of the patent is more specific than claim 8 of the application. The more specific anticipates the broader.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13, which is dependent on claim 11 of U.S. Patent No.10,226,616 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in claim 8 of the application can be found in claim 13 of the patent. In addition, claim 11 of the patent further discloses the two pull-apart tabs extend in a direction parallel to the longitudinal axis of the splittable member (last paragraph of claim 11). Claim 13 of the patent is more specific than claim 15 of the application. The more specific anticipates the broader.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections, set forth in this Office action.
Barker (US 20110224680, which is cited in the IDS filed on February 23, 2021) discloses a lead introducer (Figs. 3 and 4-12) comprising: an outer needle 308 (Figs. 3, 5 and 7A) comprising an outer needle body 308b and an outer needle hub 308a (Figs. 3) coupled to the outer needle body, the outer needle body defining a channel extending along a longitudinal length of the outer needle body, and an inner needle 306 (Figs. 3 and 5) comprising an inner needle body 306 configured for sliding along the channel of the outer needle and an inner needle hub 306a (Fig. 4) coupled to the inner needle body, the inner needle body defining a lumen extending along a longitudinal length of the inner needle body; and a splittable member 310 (Figs. 3, 4 and 10) comprising a splittable member body and a splittable member hub 310a (para [0039]) and having a distal end, the splittable member defining a longitudinal axis and configured for disposing over the outer needle body, wherein the splittable member hub comprises two pull-apart tabs (near lead line 310a as shown in Figs. 3, 4 and 6) extending in an outward direction from the splittable member body, wherein the splittable member is configured for separating longitudinally by pulling the two pull-apart tabs away from each other; and a stylet (Fig. 3) configured for sliding along the lumen of the inner needle body. (para [0032]: “a stylet rod to facilitate placement of the lead 106 within a body of a patient” member 304 as shown in Fig. 3 and disclosed in paragraph [0039] can be interpreted as a stylet).
Barker further discloses an insertion kit comprising: the lead introducer; and a neurostimulation lead 702 (Fig. 7A, para [0048] and claim 9) configured for implantation into a patient, the neurostimulation lead comprising a lead body having a distal end portion and a proximal end portion, a plurality of electrodes disposed at the distal end portion of the lead body, a plurality of terminals disposed at the proximal end portion of the lead body (para [0027]-[0028]), and a plurality of conductive wires coupling the electrodes electrically to the terminals (para [0035]); wherein the channel of the outer needle body is configured such that, when the inner needle of the lead introducer is not inserted in the channel, the distal end portion of the lead body is insertable into the channel with the lead body being laterally separatable from the outer needle of the lead introducer through the channel of the outer needle body (para [0051]: “In at least some embodiments, the open channel 704 is configured and arranged to receive the lead 702 when the inner insertion needle 306 is not disposed in the open channel 704”).
Barker discloses an electrical stimulation system comprising: the insertion kit; a control module 102, 252 (Figs. 2A-2B; para [0028] and [0035] and) configured to electrically couple to the neurostimulation lead of the insertion kit, the control module comprising a housing, and an electronic subassembly disposed in the housing; and a connector for receiving the neurostimulation lead, the connector comprising a connector housing defining a port for receiving the proximal end portion of the lead body, and a plurality of connector contacts disposed in the connector housing, the connector contacts configured to couple to the terminals of the neurostimulation lead when the proximal end portion of the neurostimulation lead is received by the connector housing (para [0027]-[0035]). 
Barker discloses the invention substantially as claimed except for disclosing the two pull-apart tabs (near lead line 310a as shown in Figs. 4 and 6) extending in a proximal direction from the splittable member body. However, in the same field of endeavor, which is a catheter system for insertion into blood vessel, Schweikert discloses the splittable member 14 (Fig. 1) includes two pull-apart tabs 42 (Figs. 2-3) extending in a proximal direction from the splittable member body. Shweikert discloses the advantage of the design of the two pull-apart tabs is provided leverage to give the inserting physician during splitting as compared to the conventional perpendicular tab (para [0050]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the pull-apart tabs of Barker to have a shape similar to Shweikert so that it too would have the same advantage.
There is no art of record alone or in combination that teaches a lead introducer and an insertion kit that includes the combination of recited limitations in claims 1, 8 and 15.
As to claim 1, the art of record alone or in combination did not teach the limitation of a splittable member comprising a splittable member body, a splittable member hub, and two pull-apart tabs extending proximally from the splittable member hub, the splittable member body defining a longitudinal axis and configured for disposing over the outer needle body, wherein the splittable member is configured for separating longitudinally by pulling the two pull-apart tabs away from each other; and a stylet configured for sliding along the lumen of the inner needle body, wherein the stylet comprises a stylet hub with projections disposed on a distal portion of the stylet hub and defining one or more cavities configured to receive a portion of each of the two pull apart tabs.
As to claim 8, the art of record alone or in combination did not teach the limitation of a splittable member hub, and two pull-apart tabs extending proximally from the splittable member hub, the splittable member body defining a longitudinal axis and configured for disposing over the outer needle body, wherein the splittable member is configured for separating longitudinally by pulling the two pull-apart tabs away from each other; wherein the inner needle hub comprises a collar defining one or more openings, wherein the one or more openings are configured to receive a portion of each of the two pull-apart tabs within the one or more openings.
As to claim 15, the art of record alone or in combination did not teach the limitation of a splittable member comprising a splittable member body, a splittable member hub, and two pull-apart tabs extending proximally from the splittable member hub, the splittable member body defining a longitudinal axis and configured for disposing over the outer needle body, wherein the splittable member is configured for separating longitudinally by pulling the two pull-apart tabs away from each other; wherein the outer needle hub comprises a collar defining one or more openings, wherein the one or more openings are configured to receive a portion of the two pull-apart tabs within the one or more openings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771